                                                                  1

                                                                  2

                                                                  3

                                                                  4                                 UNITED STATES DISTRICT COURT

                                                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                          SAN JOSE DIVISION

                                                                  7
                                                                       CECIL EUGENE SHAW,
                                                                  8                                                         Case No. 5:18-cv-06765-EJD
                                                                                      Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                                 v.
                                                                 10
                                                                       NICHOLAS GERA, et al.,
                                                                 11
                                                                                      Defendants.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          Plaintiff in the above-entitled matter having failed to respond to Defendants’ motion to

                                                                 14   dismiss filed on April 25, 2019 (See Dkt. No. 27) by the deadline of May 9, 2019 (See Order, Dkt.

                                                                 15   No. 23),

                                                                 16          THE COURT hereby issues an ORDER TO SHOW CAUSE why plaintiff's claims should

                                                                 17   not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil

                                                                 18   Procedure.

                                                                 19          If plaintiff fails to file a written response to this order to show cause by May 31, 2019, the

                                                                 20   case shall be dismissed for failure to prosecute.

                                                                 21          IT IS SO ORDERED.

                                                                 22   Dated: May 24, 2019

                                                                 23                                                       ______________________________________
                                                                                                                          EDWARD J. DAVILA
                                                                 24                                                       United States District Judge
                                                                 25

                                                                 26
                                                                 27

                                                                 28
                                                                      Case No.: 5:18-cv-06765-EJD
                                                                      ORDER TO SHOW CAUSE
